 
 
IB 
 Union Calendar No. 40
112th CONGRESS 1st Session 
H. R. 1800
[Report No. 112–79, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2011 
Mr. Sensenbrenner (for himself, Mr. Smith of Texas, Mr. Rogers of Michigan, and Mr. Daniel E. Lungren of California) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

May 18, 2011
Reported from the Committee on the Judiciary


May 18, 2011
 The Select Committee on Intelligence (Permanent Select) discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To temporarily extend expiring provisions of the USA PATRIOT Improvement and Reauthorization Act of 2005 relating to access to business records and roving wiretaps and to permanently extend expiring provisions of the Intelligence Reform and Terrorism Prevention Act of 2004 relating to individual terrorists as agents of foreign powers. 
 
 
1.Short titleThis Act may be cited as the FISA Sunsets Reauthorization Act of 2011. 
2.Extension of sunsets of provisions relating to access to business records, individual terrorists as agents of foreign powers, and roving wiretaps 
(a)Temporary extension of provisions relating to access to business records and roving wiretapsSection 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is amended by striking May 27, 2011 and inserting December 31, 2017. 
(b)Permanent extension of provision relating to individual terrorists as agents of foreign powersSection 6001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3742; 50 U.S.C. 1801 note) is amended— 
(1)in subsection (a), by striking (a) In general.—Section and inserting Section; and 
(2)by striking subsection (b). 
 

May 18, 2011
Reported from the Committee on the Judiciary
May 18, 2011
 The Select Committee on Intelligence (Permanent Select) discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
